Citation Nr: 0527961	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-34 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.

This case is brought before the Board of Veterans Appeals 
(the Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The veteran and his spouse, accompanied by his 
representative, testified before a Veterans Law Judge at the 
VARO in Huntington, WV, in July 2005; a transcript is of 
record.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress of combat while serving in Vietnam; as an 
Air Mobile/combat engineer unit grader operator, a job which 
included burial of the enemy, and building bunkers and air 
strips; he was awarded the Air Medal, participated in actions 
in Tay Ninh, Phouc Vinh, Landing Zones (LZ) including 
Carolyn, and was impacted by death and dismemberment of unit 
members and associates, and being subjected to hostile fire.   

3.  Whether or not the veteran has PTSD and/or another 
acquired psychiatric disorder, it is not unreasonable to 
conclude that it is of service origin.





CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD has been revised.  See 64 Fed. 
Reg. 32807-32808 (1999).  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation [i.e., Air 
Medal] will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  And if the evidence otherwise establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The veteran was in Vietnam for almost 15 months, serving as 
an Air Mobile/combat engineer unit grader operator, a job 
which included burial of the enemy, and building bunkers and 
air strips; he was awarded the Air Medal, participated in 
actions in Tay Ninh, Phouc Vinh, Landing Zones (LZ) including 
Carolyn.  He has related in detail several instances in which 
members of his unit either died or were injured, when the 
unit came under fire, and when he was subjected to stress.

He has specifically identified two fellow soldiers who were 
killed while they were associated with his unit, including 
ASE, whose circumstances of combat death were confirmed by 
the service department and other sources as the veteran's 
unit (1st Cavalry Division), and having died of wounds from 
hostile fire [artillery rocket mortar round hit on the 
ground] on May 7, 1969.  Another soldier named H was also 
identified.  Several others, including those identified by 
the veteran by name as K and GP, were injured under 
circumstances described in detail by the veteran.  

He has also described a number of incidents both in 
correspondence and at the time of his VA and private 
psychiatric evaluations and care.  One such incident was when 
he was grading a landing zone which was then hit by the Viet 
Cong, blowing up several bunkers; he was in a mud hole up to 
his knees and felt he was going to die until his buddy looked 
over and shot a number of rounds.  Another such incident was 
when he was in a bunker and saw a soldier who was alive but 
missing his leg.  He also was in a hooch and had a fellow 
soldier point a loaded weapon at him.  Further, he was also 
sent out to find water points and was fired on, he thought by 
our own troops. 

One treating psychologist, Dr. RRB, in one of several 
statements, dated in January 2002 and since, has indicated 
that the veteran has been experiencing increasing symptoms 
with depressed mood, frequent crying spells, adhedonia, 
hopeless feelings, helplessness, neurovegetative disturbance 
and intermittent thoughts of self harm.  The psychologist 
indicated that the veteran has described his Vietnam combat 
experiences and opined that he seemed to have had symptoms 
consistent with PTSD for some years, though it is worse now 
than earlier.  He also had a history of alcohol abuse in the 
years after service.   

On VA mental health evaluation in September 2002, he was 
diagnosed as having PTSD, alcohol dependence in early full 
remission and a personality disorder with avoidant, dependent 
and paranoid features.  His GAF was assessed as 45.

Other recent  GAF assessments in the file, including on 
ongoing clinical visits, have been in the 40-50 range.

A VA examiner's follow-up to the earlier 2002 examination in 
December 2002 reflected that the veteran had not been close 
enough to the identified soldier who died to confirm that as 
an adequate stressor.  

The veteran has since described how he was in fact impacted 
and while he was not his closest friend, they were in fact 
friends and as a fellow-unit member and someone he knew well, 
and in any event, he had been deeply impacted by his death.

The veteran and his wife testified in July 2005 before a 
Veterans Law Judge as to his mental health problems, 
recurrent nightmares and other symptoms.  He again described 
his MOS in service and how this made him vulnerable to 
stress.  One such incident was when there were a number of VC 
dead and as a grader or bulldozer operator, he was required 
to do a mass burial.

A statement is of record from another psychologist who has 
evaluated the veteran, Dr. JEB, dated in April 2005, to the 
effect, in pertinent part, that

(The veteran) was referred to therapy by 
his former therapist (who was called to 
active duty to serve in Iraq) and 
commenced therapy with me on February 7, 
2003.  He presented with a variety of 
symptoms including hopelessness, sadness, 
decreased motivation, sleep difficulties, 
social isolation, increased irritability, 
psychological and physiological 
reactivity, intense survivor's guilt, a 
sense of foreshortened future and others.  
He reported that these symptoms were not 
present prior to his combat service in 
Vietnam in 1969 and was clearly able to 
verbalize identifiable combat stressors 
(although it was difficult).  My 
diagnosis is that of Post Traumatic 
Stress Disorder (DSM-IV 309.81) and we 
commenced individual outpatient 
psychotherapy to remediate (sic) the 
above symptoms.  (The veteran) has been 
seen for a total of 61 sessions since we 
commenced and has worked hard to decrease 
the impact of his military service on his 
life but with marginal to mild success.  
(emphasis added).

Analysis

The clinical records show that numerous psychiatrists have 
diagnosed the veteran as having an acquired psychiatric 
disability of one type or another, primarily depression or 
PTSD, most probably the latter.  However, whatever the actual 
diagnosis, it is irrelevant herein if in fact the veteran has 
an acquired psychiatric problem of service origin.  He has 
been thought to have a possible underlying personality 
disorder but this too is irrelevant if there is superimposed 
acquired psychiatric impairment.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  His service records document that he was in combat 
circumstances in 1969-1970, and his job as a grader with a 
combat engineer unit clearly took him into hostile action on 
more than one occasion.  He saw or knew well of those killed 
or injured, and saw some of this; he was fired on by enemy, 
and alleges he was required, as a grader, to bury VC dead 
after one bunker assault incident.  

He was awarded the Air Medal, which is reflective of combat 
action, and has provided consistent and quite coherent if 
reluctant information as to participation in actions in Tay 
Ninh, Phouc Vinh, Landing Zones (LZ) including Carolyn.

He must be presumed to be credible under these circumstances, 
and he was in all probability subject to combat compatible 
circumstances which offered considerable stress. 

The collateral opinion provided by one VA physician in 
December 2002 questioning the closeness or lack thereof 
between one of the deceased fellow-soldiers as a factor 
negating this as a stressor so as to support a valid 
diagnosis of PTSD lacks persuasiveness.  

In fact, it must be considered in the content of the numerous 
other possible and claimed stressors as well as other 
contradictory medical opinions including by specialists who 
area great deal more familiar with the veteran and his 
circumstances than that opiner.  

In any event, the validity of any given claimed stressor 
depends on a given individual and how that person reacts to a 
stessor, not whether a certain stressor would or would not be 
such for all people under similar circumstances.  

The applicability of a given stressor does not become a 
universal truth but one that subjectively depends on both the 
nature and context of the stress and the person being 
stressed.  More persuasively, it is also noted that other 
medical specialists have concluded that the veteran's 
numerous claimed stressors are indeed entirely valid and did 
in fact precipitate his diagnosed PTSD.  The Board is 
mandated from contradicting such medical opinion simply 
because it might wish to opt otherwise.

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, the evidence raises a doubt 
as to the disorder having been the result of service; this 
must be resolved in his favor.  

The veteran's psychiatric disorder, however diagnosed, and to 
include PTSD, is reasonably the result of service, and 
service connection is in order.  



ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


